FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

EDVIN HAMAZASPYAN; KARINE            
VLADIMIR KARAPETIAN; GEORGI
AGAMELIAN,                                 No. 05-72267
                      Petitioners,
                 v.                        Agency No.
                                           A095-665-745
ERIC H. HOLDER   JR., Attorney               OPINION
General,
                       Respondent.
                                     
        On Petition for Review of an Order of the
             Board of Immigration Appeals

                  Argued and Submitted
         June 9, 2009—San Francisco, California

                 Filed December 21, 2009

   Before: Mary M. Schroeder, A. Wallace Tashima, and
              Carlos T. Bea, Circuit Judges.

                   Opinion by Judge Bea




                            16679
                   HAMAZASPYAN v. HOLDER                 16681




                         COUNSEL

Marjan H. Bahmani, Esquire, Attorney, Encino, California,
for the petitioner.

Ronald E. LeFevre, Office of the District Counsel, San Fran-
cisco, California, John J. W. Inkeles, Esquire, Trial Attorney,
M. Jocelyn Lopez Wright, U.S. Department of Justice, Wash-
ington, D.C., for the respondent.
16682                  HAMAZASPYAN v. HOLDER
                              OPINION

BEA, Circuit Judge:

   Edvin Hamazaspyan petitions for review of the Board of
Immigration Appeals’ (“BIA”) dismissal of his appeal from
an immigration judge’s (“IJ”) denial of his motion to reopen
an in absentia removal order. The IJ ordered Hamazaspyan’s
removal after he failed to appear at a hearing scheduled by the
IJ to consider his removal from the United States. Hamaza-
spyan contends he did not receive notice of the time and place
of the hearing and that it was error for the immigration court
not to send the notice of the time and place of the hearing to
his counsel of record. It is not contested the IJ did not send
such notice to counsel. We hold the immigration court erred
because it did not serve Hamazaspyan’s counsel of record
with a hearing notice. Therefore, we reverse the BIA’s deci-
sion and grant Hamazaspyan’s petition for review.

  I.    Background

   The Department of Homeland Security (“DHS”) detained
Hamazaspyan after he attempted to enter the United States
with a valid foreign passport, but an altered, or counterfeit,
visa. While Hamazaspyan was in custody, the government
personally served him with a “notice to appear.”1 On the same
day, the immigration court personally served Hamazaspyan
with a “hearing notice.”2 The notice to appear and the hearing
notice specified Hamazaspyan’s right to an attorney, the con-
sequences of failing to appear at the scheduled hearing—i.e.,
  1
     DHS usually serves suspected removable aliens with a notice to appear
to commence removal proceedings.
   2
     The immigration court usually serves suspected removable aliens with
hearing notices to schedule master, or “calendar” hearings, at which Court
business is scheduled, and individual removal hearings, at which the mer-
its of individual claims to remain in the United States are heard and con-
sidered.
                        HAMAZASPYAN v. HOLDER                        16683
removal in absentia—and Hamazaspyan’s duty to provide the
immigration court with a correct address if his correct address
was not listed on the hearing notice.

  After Hamazaspyan received the notice to appear and the
hearing notice in person, but before his scheduled hearing,
Hamazaspyan retained counsel, who filed a notice of appear-
ance with the immigration court.

   Hamazaspyan and his counsel appeared at his first hearing.
His counsel sought his release from detention upon a bond
and moved to change the venue for his hearing from San
Pedro to Los Angeles, because Hamazaspyan’s grandparents
lived in Los Angeles.

   Hamazaspyan’s counsel was successful. Two days later,
DHS paroled Hamazaspyan. Prior to his parole, Hamazaspyan
had completed, or had helped to complete, at least three forms
that required him to provide an address where he could be
reached. Each of the documents contained his grandparents’
correct street address, but two of the documents did not con-
tain an apartment number and the third document contained
an incorrect apartment number.3
  3
   This case reveals a bureaucratic mystery. The record does not disclose
who completed the three documents. The I-94 form, an identification card
Hamazaspyan was required to carry while his removal proceedings were
pending, states he lives at a street address with an apartment number “4.”
His actual apartment number is “H.” The number four can be written to
look similar to the capital letter H. If this is difficult to imagine, simply
erase the bottom left leg of the H. The record is also silent as to why the
remaining two documents contain the correct street address, but no apart-
ment number at all.
  Nevertheless, we do not reach this factual conundrum for two reasons.
First, the BIA correctly held the I-94 form was not proffered to the IJ.
Hamazaspyan did not enter the form into the administrative record until
he appealed the IJ’s order denying his motion to reopen. Second, Hamaza-
spyan and therefore his counsel of record were aware of Hamazaspyan’s
obligation to provide the government with his correct address. See Matter
16684                  HAMAZASPYAN v. HOLDER
   Following Hamazaspyan’s parole, the San Pedro immigra-
tion court granted his motion for a change of venue and trans-
ferred the removal proceedings from San Pedro to the Los
Angeles immigration court. The San Pedro immigration court
sent the order granting the motion to Hamazaspyan’s counsel
of record. The order listed Hamazaspyan’s address without an
apartment number.

   The Los Angeles immigration court then sent, by regular
mail, a hearing notice to Hamazaspyan at the address it had
on file; that address did not include an apartment number.
Hamazaspyan never received the hearing notice; it was
returned to the immigration court approximately eight days
after the scheduled hearing date. The immigration court did
not send the hearing notice to Hamazaspyan’s counsel of
record.

   Hamazaspyan did not appear at his scheduled hearing
before the immigration court. The immigration court ordered
him removed in absentia, pursuant to 8 U.S.C.
§ 1229a(b)(5)(A).4 Notwithstanding the hearing notice was
not sent to Hamazaspyan’s counsel, the Los Angeles immi-
gration court did send the removal order to Hamazaspyan’s
counsel of record. Counsel immediately telephoned Hamaza-
spyan, who denied having received the hearing notice.

of G-Y-R-, 23 I. & N. Dec. 181, 187 (B.I.A. 2001). Hamazaspyan’s coun-
sel of record received the IJ’s order granting his motion for a change of
venue to Los Angeles; the order included Hamazaspyan’s incorrect
address. His counsel of record did not correct the address. Therefore, even
if Hamazaspyan provided the government with his correct address, and the
government agents incorrectly transcribed what he said, Hamazaspyan
would not be entitled to relief because he failed to correct the mistake
when it was brought to his, or his counsel of record’s, attention.
   4
     For the purposes of this opinion, we refer to the provisions of the
United States Code, not the Immigration and Nationality Act. For ease of
reference, 8 U.S.C. § 1229 is also INA § 239 and 8 U.S.C. § 1229a is also
INA § 240.
                    HAMAZASPYAN v. HOLDER                 16685
Hamazaspyan, his grandparents, and his counsel of record all
submitted affidavits to the immigration court averring they
had not received the hearing notice.

   Hamazaspyan promptly and timely moved to reopen the in
absentia removal order on grounds the hearing had been held
without proper notice to him and without giving him an
opportunity to present his case for asylum based on claimed
persecution for political activity in Armenia. The IJ denied the
motion on the grounds the immigration court sent notice to
the address Hamazaspyan provided to the DHS, i.e., the
address without the apartment number. Hamazaspyan then
appealed the IJ’s denial of the motion to reopen to the BIA,
which adopted and affirmed the decision of the IJ without dis-
cussing whether the immigration court was required to serve
Hamazaspyan’s counsel of record. Hamazaspyan timely peti-
tioned this court for review.

  II.   Jurisdiction and Standard of Review

   Hamazaspyan’s removal order is a final order over which
this court has jurisdiction pursuant to 8 U.S.C. § 1252(a)(1).
This court’s review of a removal order entered in absentia is
limited to (i) the validity of the notice provided to the alien,
(ii) the reasons for the alien’s absence from the proceeding,
and (iii) whether or not the alien is removable. 8 U.S.C.
§ 1229a(b)(5)(D).

   “We review the BIA’s denial of motions to reopen for
abuse of discretion. The BIA’s determination of purely legal
questions is reviewed de novo. Whether an immigration pro-
ceeding violates an alien’s due process rights is a purely legal
issue and is reviewed de novo. Factual findings are reviewed
for substantial evidence.” Manjiyani v. INS, 324 F.3d 1138,
1141 (9th Cir. 2003) (citations omitted), vacated on other
grounds, Manjiyani v. Ashcroft, 343 F.3d 1018 (9th Cir.
2003).
16686              HAMAZASPYAN v. HOLDER
  III.    Statutes and Regulations

   The notice requirements for immigration proceedings are
set forth in 8 U.S.C. §§ 1229, 1229a. Section 1229 covers the
requirements for notices to appear and hearing notices. For
notices to appear, § 1229(a)(1) states as follows:

    In removal proceedings under section 1229a of this
    title, written notice (in this section referred to as a
    “notice to appear”) shall be given in person to the
    alien (or, if personal service is not practicable,
    through service by mail to the alien or to the alien’s
    counsel of record, if any) specifying the following:

    ...

    (F) (i) The requirement that the alien must immedi-
    ately provide (or have provided) the Attorney Gen-
    eral with a written record of an address and
    telephone number (if any) at which the alien may be
    contacted respecting proceedings under section
    1229a of this title.

    (ii) The requirement that the alien must provide the
    Attorney General immediately with a written record
    of any change of the alien’s address or telephone
    number

    ...

    (G)(i) The time and place at which the proceedings
    will be held.

    (ii) The consequences under section 1229a(b)(5) of
    this title of the failure, except under exceptional cir-
    cumstances, to appear at such proceedings . . . .

Hearing notices are governed by § 1229(a)(2), which states:
                     HAMAZASPYAN v. HOLDER                16687
    (A) In general

    In removal proceedings under section 1229a of this
    title, in the case of any change or postponement in
    the time and place of such proceedings, subject to
    subparagraph (B) a written notice shall be given in
    person to the alien (or, if personal service is not
    practicable, through service by mail to the alien or to
    the alien’s counsel of record, if any) specifying—

    (i) the new time or place of the proceedings, and

    (ii) the consequences under section 1229a (b)(5) of
    this title of failing, except under exceptional circum-
    stances, to attend such proceedings.

    (B) Exception

    In the case of an alien not in detention, a written
    notice shall not be required under this paragraph if
    the alien has failed to provide the address required
    under paragraph (1)(F).

   Section 1229(c) provides: “Service by mail under this sec-
tion shall be sufficient if there is proof of attempted delivery
to the last address provided by the alien in accordance with
subsection (a)(1)(F) of this section.”

   Removal proceedings in absentia are governed by
§ 1229a(b)(5), which states:

    (A) Any alien who, after written notice required
    under paragraph (1) or (2) of section 1229 (a) of this
    title has been provided to the alien or the alien’s
    counsel of record, does not attend a proceeding
    under this section, shall be ordered removed in
    absentia if the Service establishes by clear, unequiv-
    ocal, and convincing evidence that the written notice
16688              HAMAZASPYAN v. HOLDER
    was so provided and that the alien is removable (as
    defined in subsection (e)(2) of this section). The
    written notice by the Attorney General shall be con-
    sidered sufficient for purposes of this subparagraph
    if provided at the most recent address provided under
    section 1229 (a)(1)(F) of this title.

    (B) No notice if failure to provide address informa-
    tion

    No written notice shall be required under subpara-
    graph (A) if the alien has failed to provide the
    address required under section 1229 (a)(1)(F) of this
    title.

    (C) Rescission of order

    Such an order may be rescinded only—

    (i) upon a motion to reopen filed within 180 days
    after the date of the order of removal if the alien
    demonstrates that the failure to appear was because
    of exceptional circumstances (as defined in subsec-
    tion (e)(1) of this section), or

    (ii) upon a motion to reopen filed at any time if the
    alien demonstrates that the alien did not receive
    notice in accordance with paragraph (1) or (2) of
    section 1229 (a) of this title or the alien demonstrates
    that the alien was in Federal or State custody and the
    failure to appear was through no fault of the alien.

    The filing of the motion to reopen described in
    clause (i) or (ii) shall stay the removal of the alien
    pending disposition of the motion by the immigra-
    tion judge.
                    HAMAZASPYAN v. HOLDER                 16689
See also 8 C.F.R. § 1003.23 (explaining an alien may move
for reconsideration at any time if the alien did not receive
actual notice).

  Furthermore, 8 C.F.R. § 1292.5, governing notice by the
immigration court, states:

    Whenever a person is required by any of the provi-
    sions of this chapter to give or be given notice; to
    serve or be served with any paper other than a war-
    rant of arrest or a subpoena; to make a motion; to file
    or submit an application or other document; or to
    perform or waive the performance of any act, such
    notice, service, motion, filing, submission, perfor-
    mance, or waiver shall be given by or to, served by
    or upon, made by, or requested of the attorney or
    representative of record, or the person himself if
    unrepresented.

See also 8 C.F.R. § 292.5 (same provision regarding DHS).

  IV.    Analysis

   [1] We have addressed the notice requirements in removal
proceedings several times since Congress revised the statutes
governing removal in 1996. See 8 U.S.C. § 1229, Pub. L. 104-
208, Div. C, Title III, § 304(a)(3), 110 Stat. 3009-587. Most
recently, we acknowledged that it has not been decided
whether the government is required to serve notice on an
alien’s counsel of record in removal proceedings. Al Mutarreb
v. Holder, 561 F.3d 1023, 1028 n.6 (9th Cir. 2009) (“We have
held that service of a hearing notice on an alien’s counsel, and
not on the alien himself, may be a sufficient means of provid-
ing notice of the time and location of removal proceedings.
We have never held the converse, however: that serving a
hearing notice on an alien, but not on his counsel of record,
is sufficient.” (citation omitted)).
16690               HAMAZASPYAN v. HOLDER
  [2] We now hold that serving a hearing notice on an alien,
but not on the alien’s counsel of record, is insufficient when
an alien’s counsel of record has filed a notice of appearance
with the immigration court. When such an appearance has
been filed, the government must serve all notices to appear
and all hearing notices on the counsel of record.

   We turn first to the standard controlling the IJ’s decision to
grant or deny a motion to reopen an in absentia removal
order. An IJ is required to enter an in absentia removal order
if the government establishes by clear, unequivocal, and con-
vincing evidence that (1) the alien was provided statutory
notice and (2) the alien is removable. 8 U.S.C.
§ 1229a(b)(5)(A). An IJ may rescind his order if the alien
demonstrates that he did not “receive notice in accordance
with paragraph (1) or (2) of section 1229(a) of this title.” Id.

   [3] Notice in accordance with paragraph (1) or (2) of sec-
tion 1229(a) requires “written notice shall be given in person
to the alien (or, if personal service is not practicable, through
service by mail to the alien or to the alien’s counsel of record,
if any).” The BIA has decided that personal service is practi-
cal for the immigration court only when the respondent is
physically present before the immigration judge. In re Gri-
jalva, 21 I. & N. Dec. 27, 34-35 (B.I.A. 1995). Such personal
service did not occur here. The next statutory means of ser-
vice is service by mail. The text of § 1229(a)(1) and (2) is
“through service of mail to the alien or to the alien’s counsel
of record, if any.” Where possible, we are required to give
each word of a statute meaning. Duncan v. Walker, 533 U.S.
167 (“It is our duty to give effect, if possible, to every clause
and word of a statute.”). Does “if any” have any meaning as
to whether counsel must be served? “If” means “1. in case
that; granting that; supposing that . . .” Webster’s New Twen-
tieth Century Dictionary Unabridged (2d ed. 1983) (emphasis
added). “Any” means “1. one (no matter which) of more than
two . . .” Id. (emphasis added). Put together: in case that the
alien has counsel, one of the counsel must be served. In other
                       HAMAZASPYAN v. HOLDER                       16691
words, although the word “or” is disjunctive, the phrase “if
any” creates a condition in the choice between serving the
alien or serving his counsel. If the case is that the alien is rep-
resented by counsel of record, then the government must
serve one of his counsel of record. If, however, the alien is not
represented by counsel of record, then the government must
serve the alien.5 The purpose of the word “or” in the statute
is to clarify that the immigration court is not required to send
notice to both the alien and the alien’s counsel of record.
Therefore, we hold that, once the alien’s counsel files an
appearance before the immigration court, § 1229 requires the
government to serve an alien’s counsel of record with any
document related to the alien’s removal proceedings.6

   If Congress had wanted to make § 1229(a) truly disjunc-
tive, to allow service of notice of a Notice to Appear or hear-
ing notice on either the alien or the alien’s counsel of record,
Congress could simply have eliminated “if any.” Of course,
if there is no counsel of record, one cannot be served.

   There are provisions of §§ 1229 and 1229a that might, on
first glance, appear contrary to our holding. Section
1229a(b)(5)(A) and § 1229(c) state written notice shall be suf-
ficient if served on the most recent address the alien provided
  5
     It is not enough for the alien to have retained counsel. The alien’s
counsel must also have filed an appearance before the immigration court,
thus becoming “counsel of record.” See Fuentes-Argueta v. INS, 101 F.3d
867, 872-73 (2d Cir. 1996) (holding that the immigration court was not
required to send a hearing notice to an alien’s attorney when the attorney
filed his notice of appearance after the hearing notice was sent to the
alien).
   6
     We do not reach the question whether an IJ may issue an in absentia
removal order if it is uncontested that the alien received actual notice,
despite the government’s failure to send the notice to the alien’s counsel
of record. Here, the record is undisputed that Hamazaspyan did not receive
actual notice because the hearing notice was not handed him in person, nor
did it reach him in the mail for it was returned to the immigration court
by the Postal Service as undeliverable.
16692                  HAMAZASPYAN v. HOLDER
under § 1229(a)(1)(F).7 One interpretation of these provisions
could be that they supersede the requirement in § 1229(a)(1)
or (2) that an alien’s counsel of record must receive service.
Both provisions more likely regulate only where service can
be effected upon the alien, and do not eliminate the require-
ment of service upon the alien’s counsel of record, if the alien
has such counsel, and counsel has duly filed an appearance
before the immigration court on the court’s record. Nothing
in either provision suggests an alien who updates his residen-
tial address with DHS or the immigration court thus loses the
statutory right to have DHS or the immigration court send
notice to the address of his counsel of record.

   [4] Our interpretation of § 1229 is supported by 8 C.F.R.
§ 1292.5, which requires the immigration court to serve an
exhaustive list of papers on aliens’ attorneys. This provision
applies equally to notices to appear and hearing notices under
§ 1229. See Mendez v. INS, 563 F.2d 956, 958 n.1 (9th Cir.
1977) (holding that the failure to notify an alien’s attorney of
an order to appear for deportation proceedings—under the
prior statutory scheme—violated 8 C.F.R. § 292.5 and the
appellant’s right to counsel, as then provided by 8 U.S.C.
1252(b)).

   [5] As in Mendez, it was “procedurally irregular” for the
immigration court in this case not to send notice to Hamaza-
spyan’s counsel of record. See id. The hearing notice itself
included check-boxes to indicate whom should receive the
notice, including a box for the alien and the alien’s attorney.
On the hearing notice in question, both boxes were checked,
which at least suggests the immigration court intended to send
  7
    See § 1229a(b)(5)(A) (“The written notice by the Attorney General
shall be considered sufficient for purposes of this subparagraph if provided
at the most recent address provided under section 1229(a)(1)(F) of this
title.”); § 1229(c) (“Service by mail under this section shall be sufficient
if there is proof of attempted delivery to the last address provided by the
alien in accordance with subsection (a)(1)(F) of this section.”).
                    HAMAZASPYAN v. HOLDER                  16693
the notice to Hamazaspyan’s counsel of record. Nevertheless,
the government does not contest that the immigration court
failed to send the hearing notice to Hamazaspyan’s counsel of
record.
   In holding 8 C.F.R. § 1292.5 controls the notice require-
ment under § 1229a(b)(5), we acknowledge that we disagree
with Giday v. INS, 113 F.3d 230, 234 (D.C. Cir. 1997). Giday
provides no compelling rationale for this court to follow. The
decision simply omits the key phrase “if any” of § 1229(a)(1)
and (2), when discussing the relevant statutes and regulations
and gives no reason for such abstinence. Giday has not been
followed on this point of law by any subsequent court.
   Further, we reject the government’s contention that 8
C.F.R. § 1003.23 controls in lieu of § 1292.5 because
§ 1003.23 is the more specific statute. It is not. Although
§ 1003.23 may include specific provisions regarding in absen-
tia removal orders, the pertinent text of that regulation is not
specific to statutory notice requirements. Instead, the pertinent
text addresses exceptions to filing deadlines. Therefore, it is
§ 1292.5 that is more specific—with respect to notice
requirements—than § 1003.23.
   [6] In short, we hold that an in absentia removal order must
be rescinded if the government sent notice of the time and
place of a removal hearing by mail to an address provided by
the alien, but (1) the BIA has not proven the alien received
actual notice; (2) the alien has proven he is represented by
counsel who had filed a notice of appearance as counsel of
record with the immigration court before such notice had been
sent; and (3) the government has not proven it sent notice to
the alien’s counsel of record. Furthermore, we hold that the
BIA erred when it adopted and affirmed the IJ’s decision. As
a result, we grant Hamazaspyan’s petition for review, reverse
the BIA’s decision that adopted the IJ’s order to deny
Hamazaspyan’s motion to reopen, and remand for further pro-
ceedings.
   GRANTED.